Citation Nr: 1400540	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-39 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Roanoke, Virginia that granted service connection for GERD and assigned a 10 percent rating, effective October 1, 2008.

This appeal was previously before the Board in November 2012 and June 2013.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations, and additional records could be obtained.  The case has been returned to the Board for further appellate consideration

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2012 remand, the Board remanded the claim and directed the VA examiner to "specifically note whether there has been persistently recurrent epigastric distress with dysphagia, pyrosis or regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. The examiner should also indicate whether there is evidence of pain, vomiting, material weight loss and hematemesis or melena; anemia, or other symptom combinations productive of severe impairment of health."  The December 2012 VA examiner addressed the Veteran's symptoms of GERD but did not address whether the Veteran's GERD was productive of considerable impairment of health.  

In the June 2013 remand, the Board noted that "the rating criteria under Diagnostic Code 7346 distinguishes a 10 percent rating from a 30 percent rating based on whether the Veteran's symptoms are productive of considerable impairment of health or are of a 'less severity,'" and found that the "examination report [was] inadequate for rating purposes."

The Board then directed the RO to have the December 2012 examiner provide an addendum opinion and to "specifically...indicate if the Veteran's symptoms of GERD are productive of considerable impairment of health."  

In October 2013, the Veteran was afforded another VA GERD examination.  The "Medical Opinion" section included a restatement of the Board's directive to "indicate if the Veteran's symptoms of GERD are productive of considerable impairment of health."  The opinion provided was that the Veteran's GERD began in service, and that he was capable of work without restrictions, but that flare-ups required rest and medication.  The examiner also noted he was at risk for developing Barrett's esophagus.  

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Veterans Appeals (Court).  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Unfortunately, as the 2013 VA examination report did not include an opinion regarding whether the Veteran's GERD was productive of considerable impairment of health, the claim must be remanded for compliance with the June 2013 remand directives.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2013 VA examiner, if available.  The examiner is to review the claims file and any additional records, to include records added to Virtual VA.  Following a review of the claims file, and the December 2012 and October 2013 VA examination reports, the examiner should address the severity of the Veteran's GERD. 

Specifically, the examiner should indicate if the Veteran's symptoms of GERD are productive of considerable impairment of health.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate. If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Review all of the newly associated evidence and argument in the claims file and readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


